DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 5) in the reply filed on August 25, 2021 is acknowledged.  Claims 1-5, 7, 9 and 10 have been examined on the merits and claims 6, 8 and 11 have been withdrawn from further consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application repeats a substantial portion of prior Application No. 15237482, filed 08/15/2016, and adds disclosure not presented in the prior application, namely “pre-assembled bone plate (claims 1 and 9)” and “configured to be placed on a bone as a pre-assembled unit including the joint (claim 10).”  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1-11 and 12-18, respectively, of US 7704251 in view of Paul (US 7008426).
The patented claims disclose all elements of the claimed invention except for utilizing a pre-assembled plate. 
Paul discloses pre-assembling bone treatment plates such that no assembly steps need to be performed on the plate assembly, itself, as part of the surgical procedure. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing a pre-assembled bone plate, as taught by Paul, while applying the bone plate of the patented claims for bone treatment would have yielded predictable results, i.e., to minimize the steps required during a bone treatment procedure. 




The patented claims disclose all elements of the claimed invention except for utilizing a pre-assembled plate. 
Paul discloses pre-assembling bone treatment plates such that no assembly steps need to be performed on the plate assembly, itself, as part of the surgical procedure. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing a pre-assembled bone plate, as taught by Paul, while applying the bone plate of the patented claims for bone treatment would have yielded predictable results, i.e., to minimize the steps required during a bone treatment procedure. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1-9 of US 10456180 in view of Paul (US 7008426).
The patented claims disclose all elements of the claimed invention except for utilizing a pre-assembled plate. 
Paul discloses pre-assembling bone treatment plates such that no assembly steps need to be performed on the plate assembly, itself, as part of the surgical procedure. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing a pre-assembled bone plate, as taught by Paul, while applying the bone plate of the patented claims for bone treatment would have yielded predictable results, i.e., to minimize the steps required during a bone treatment procedure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 9, recite the method step of “selecting a pre-assembled bone plate..”  However, Applicant’s disclosure does not describe how the pre-assembled bone plate is selected.  Is it assembled by the attending surgeon by selecting parts from a kit or is it selected by the attending surgeon from a kit of several different assembled bone plates (i.e. is it supplied pre-assembled)? The criticality of this feature is not discussed in Applicant’s disclosure, as originally filed. 
Claim 10 recites “wherein the bone plate is configured to be placed on a bone as a pre-assembled unit..”  However, Applicant’s disclosure does not describe how/when the pre-assembly is performed.  The criticality of this feature is not discussed in Applicant’s disclosure, as originally filed. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. (US 6129728).
Schumacher et al. disclose a surgical apparatus including: a first plate member 90; a second plate member 92 wherein each plate member defines a plurality of openings; and a joint (Fig. 10) between the plate members, the joint including a fastener (18, 32) (Figs. 9 and 10 and supporting text).  The Schumacher et al. device is low . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 6129728) in view of Paul (US 7008426).
Schumacher et al. disclose all elements of the device used for bone fixation, as discussed above.  Schumacher et al. also disclose a tool (Figs. 13-15) used to tighten fasteners while installing their bone plate system.  
Schumacher et al. disclose all elements of the claimed invention except for utilizing a pre-assembled plate. 
Paul discloses pre-assembling bone treatment plates such that no assembly steps need to be performed on the plate assembly, itself, as part of the surgical procedure. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing a pre-assembled bone plate, as taught by Paul, while applying the bone plate Schumacher et al. for bone treatment would have yielded predictable results, i.e., to minimize the steps required during a bone treatment procedure. 
The claimed method steps are rendered obvious by the above discussion. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 9, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775